Action to set aside a deed executed by defendant Anna R. Degan to her daughter, Audrey R. Garguilo, and for other and alternative relief. On appeal from order denying motion to strike out certain allegations of the complaint and to require plaintiff to serve an amended complaint making more definite and certain other paragraphs therein, order modified on the law and the facts by striking out the words “ in all respects denied ” and inserting in place thereof the following: “ granted to the extent of striking from paragraph III of the complaint the subdivision beginning with the words c That some years prior thereto ’ and ending with the words ‘ was unwilling to pay ’; and directing that an amended complaint be served making more definite and certain subdivision 2 of paragraph IY, and paragraph XIII.” As thus modified, the order is affirmed, with $10 costs and disbursements to appellants, with leave to plaintiff to serve an amended complaint within ten days from the entry of the order hereon. The matter struck out is irrelevant and prejudicial. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.